   8:20-cv-02857-JD-KFM          Date Filed 06/11/21     Entry Number 47   Page 1 of 14



                        IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 ANDERSON DIVISION

Francisco Olvera,
                                                  CASE NO.: 8:20-CV-02857-JD-KFM
                          Plaintiff,

vs.                                              ANSWER TO AMENDED COMPLAINT
                                                      (Jury Trial Demanded)
City of Walhalla, Elijah Hayes in his official
and individual capacity, and Brian Smith in
his official and individual capacity,

                         Defendant.

 To:       Keith Denny, Attorney for Francisco Olvera:

       The Defendant, City of Walhalla, answering the Amended Complaint of the

Plaintiff, above named, and responding to the allegations as follows:

       1.       Each and every allegation of the Amended Complaint which is not

specifically admitted, qualified or explained is denied and strict proof is demanded

thereof.

       2.       The Defendant admits the allegations contained in paragraphs 1 - 3 of the

Amended Complaint.

       3.       In response to paragraphs 4 – 7 of the Amended Complaint the Defendant

admits that Hayes was acting in his authority as an officer of the Police Department of

the City of Walhalla. The Defendant denies the remaining allegations contained in

these paragraphs.

       4.       In response to paragraphs 8 – 11 of the Amended Complaint the

Defendant admits that Smith was acting in his authority as an officer of the Police

Department of the City of Walhalla. The Defendant denies the remaining allegations

contained in these paragraphs.
   8:20-cv-02857-JD-KFM      Date Filed 06/11/21   Entry Number 47     Page 2 of 14




      5.     The Defendant denies the allegations contained in paragraphs 12 - 13 of

the Amended Complaint.

      6.     The Defendant admits the allegations contained in paragraph 14 of the

Amended Complaint.

      7.     The Defendant denies the allegations contained in paragraph 15 of the

Amended Complaint.

      8.     The Defendant admits the allegations contained in paragraphs 16 - 18 of

the Amended Complaint.

      9.     The Defendant denies the allegations contained in paragraph 19 of the

Amended Complaint.

      10.    The Defendant admits the allegations contained in paragraphs 20 - 27 of

the Amended Complaint.

      11.    The Defendant admits so much of the allegations contained in paragraph

28 of the Amended Complaint as allege that Hayes asked the Plaintiff to put his hands

behind is back but denies that the Plaintiff did not understand Hayes’ instructions

because of language.

      12.    The Defendant admits the allegations contained in paragraphs 29 - 30 of

the Amended Complaint.

      13.    The Defendant admits so much of the allegations contained in paragraph

31 of the Amended Complaint as allege the Defendant Smith attempts to handcuff the

Plaintiff while he resists. The Defendant denies the remaining allegations contained in

paragraph 31 of the Amended Complaint.




                                          2
   8:20-cv-02857-JD-KFM        Date Filed 06/11/21     Entry Number 47      Page 3 of 14




       14.    The Defendant admits so much of the allegations contained in paragraphs

32 – 34 of the Amended Complaint as allege that the Plaintiff walked away from the

officers to exit the porch and refused to stop and that he was warned he would be

tased. The Defendant denies any allegations in these paragraphs inconsistent with this

admission.

       15.    The Defendant admits so much of the allegations contained in paragraphs

35 – 50 that allege the officers deployed their Tasers to little effect and that the Plaintiff

continued to argue with the officers, refused to get on the ground or to stop his exit from

the scene. Plaintiff continued to move toward the stairs to exit the porch. The Defendant

denies any allegations in these paragraphs inconsistent with this admission.

       16.    The Defendants admit so much of the allegations contained in paragraph

51 of the Amended Complaint as allege that upon deployment of the last Taser round

the Plaintiff fell backwards off the stairs onto his back/side onto the concrete. The

Defendants deny the remaining allegations contained in paragraph 51.

       17.    That the Defendant lacks sufficient information so as to form a belief as to

the nature and extent of any injuries and damages incurred by the Plaintiff, if any, and,

therefore, denies the allegations of paragraph 52 of the Amended Complaint.

       18.    The Defendant admits the officers rolled the Plaintiff over to cuff him, the

Defendant denies the remaining allegations contained in paragraph 53 of the Amended

Complaint.

       19.    That the Defendant lacks sufficient information so as to form a belief as to

the nature and extent of any injuries and damages incurred by the Plaintiff, if any, and,

therefore, denies the allegations of paragraph 54 of the Amended Complaint.

                                              3
   8:20-cv-02857-JD-KFM        Date Filed 06/11/21    Entry Number 47      Page 4 of 14




        20.   The Defendant admits the officer removed the Taser barbs but denies the

remaining allegations contained in paragraph 55 of the Compliant.

        21.   That the Defendant lacks sufficient information so as to form a belief as to

the nature and extent of any injuries and damages incurred by the Plaintiff, if any, and,

therefore, denies the allegations of paragraph 56 of the Amended Complaint.

        22.   The Defendant admits so much of the allegations contained in paragraph

57 as allege that the Plaintiff informed EMS that the pain in his shoulders was

preexisting. The Defendant denies the remaining allegations contained in paragraph 57

of the Amended Complaint.

        23.   The Defendant lacks sufficient information to respond to the allegations

contained in paragraphs 58 - 60 of the Amended Complaint and therefore denies the

same.

        24.   The Defendant admits the Plaintiff was given a PR bond for the charge of

failure to accompany. The Defendant denies the remaining allegations contained in

paragraph 61 of the Amended Complaint.

        25.   The Defendant lacks sufficient information to respond to the allegations

contained in paragraphs 62 - 66 of the Amended Complaint and therefore denies the

same.

        26.   The Defendant admits so much of the allegations contained in paragraphs

67 and 68 of the Amended Complaint as allege that it is a member of the Municipal

Association of South Carolina and that its officers are trained with regard to use of force.

The Defendant denies any allegations contained in paragraphs 67 and 68 inconsistent

with this admission.

                                             4
   8:20-cv-02857-JD-KFM      Date Filed 06/11/21   Entry Number 47   Page 5 of 14




      27.    In response to paragraph 69 the Defendant craves reference to its

responses previously pled.

      28.    The allegations contained in paragraphs 70 – 83 pertain to another

Defendant requiring no response from this Defendant. To the extent this Defendant is

required to respond the Defendant denies the allegations contained in paragraphs 70 –

83 of the Compliant.

      29.    In response to paragraph 84 the Defendant craves reference to its

responses previously pled.

      30.    The allegations contained in paragraphs 85 – 98 pertain to another

Defendant requiring no response from this Defendant. To the extent this Defendant is

required to respond the Defendant denies the allegations.

      31.    In response to paragraph 99 the Defendant craves reference to its

responses previously pled.

      32.    The allegations contained in paragraphs 100 – 111 pertain to another

Defendant requiring no response from this Defendant. To the extent this Defendant is

required to respond the Defendant denies the allegations.

      33.    In response to paragraph 112 the Defendant craves reference to its

responses previously pled.

      34.    The allegations contained in paragraphs 113 – 127 pertain to another

Defendant requiring no response from this Defendant. To the extent this Defendant is

required to respond the Defendant denies the allegations.

      35.    In response to paragraph 128 the Defendant craves reference to its

responses previously pled.

                                           5
   8:20-cv-02857-JD-KFM       Date Filed 06/11/21   Entry Number 47   Page 6 of 14




      36.    The Defendant denies the allegations contained in paragraphs 129 - 135

of the Amended Complaint.

      37.    In response to paragraph 136 the Defendant craves reference to its

responses previously pled.

      38.    The allegations contained in paragraphs 137 – 141 pertain to another

Defendant requiring no response from this Defendant. To the extent this Defendant is

required to respond the Defendant denies the allegations.

      39.    In response to paragraph 142 the Defendant craves reference to its

responses previously plead.

      40.    The allegations contained in paragraphs 143 – 147 pertain to another

Defendant requiring no response from this Defendant. To the extent this Defendant is

required to respond the Defendant denies the allegations.

      41.    In response to paragraph 148 the Defendant craves reference to its

responses previously pled.

      42.    The allegations contained in paragraphs 149 – 165 pertain to another

Defendant requiring no response from this Defendant. To the extent this Defendant is

required to respond the Defendant denies the allegations.

      43.    In response to paragraph 166 the Defendant craves reference to its

responses previously pled.

      44.    The Defendant admits the allegations contained in paragraphs 167 - 168

of the Amended Complaint.




                                           6
   8:20-cv-02857-JD-KFM      Date Filed 06/11/21    Entry Number 47    Page 7 of 14




      45.    In response to paragraphs 169 – 171 of the Amended Complaint the

Defendant craves reference to the pleadings in the case referenced and denies any

allegations contained in these paragraphs inconsistent therewith.

      46.    In response to paragraph 172 the Defendant craves reference to the

Armstrong opinion and denies any allegations contained in paragraph 172 inconsistent

therewith.

      47.    The Defendant admits the Armstrong case is controlling in this circuit. The

Defendant denies the remaining allegations contained in paragraphs 173 – 174 of the

Amended Complaint.

      48.    The Defendant denies the allegations contained in paragraphs 175 - 182

of the Amended Complaint.

      49.    In response to paragraph 183, the Defendant craves reference to its

responses previously pled.

      50.    The allegations contained in paragraphs 184 – 198 pertain to another

Defendant requiring no response from this Defendant. To the extent this Defendant is

required to respond the Defendant denies the allegations.

      51.    In response to paragraph 199, the Defendant craves reference to its

responses previously pled.

      52.    The Defendant denies the allegations contained in paragraphs 200 - 206

of the Amended Complaint.

      53.    In response to paragraph 207 the Defendant craves reference to its

responses previously pled.




                                           7
   8:20-cv-02857-JD-KFM        Date Filed 06/11/21   Entry Number 47   Page 8 of 14




       54.    The Defendant denies the allegations contained in paragraphs 208 - 216

of the Amended Complaint.

       55.    In response to paragraph 217, the Defendant craves reference to its

responses previously pled.

       56.    The Defendant denies the allegations contained in paragraphs 218 - 225

of the Amended Complaint.

       57.    In response to paragraph 226, the Defendant craves reference to its

responses previously pled.

       58.    The Defendant denies the allegations contained in paragraphs 227 - 232

of the Amended Complaint.

                                FOR A FIRST DEFENSE
                             (Reservation and Non-Waiver)

       59.    The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.

       60.    Defendant has not had an opportunity to conduct a thorough investigation

or to engage in sufficient discovery regarding the circumstances of the Plaintiff's

allegations. Accordingly, Defendant reserves the right to amend this Answer to assert

additional defenses as may arise during the discovery process.

                               FOR A SECOND DEFENSE
                               (Lack of Proximate Cause)

       61.    The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.

       62.    All or a portion of Plaintiff's damages claimed in this case were not

proximately caused by any of the incidents alleged, and this defense of lack of

                                            8
   8:20-cv-02857-JD-KFM        Date Filed 06/11/21   Entry Number 47     Page 9 of 14




proximate cause is pled as a complete and total defense to all claims.

                                FOR A THIRD DEFENSE
              (Punitive Damages Unconstitutional - Procedural Due Process)

       63.    The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.

       64.    To the extent that the Amended Complaint seeks punitive or exemplary

damages, it violates the right of the Defendant to procedural due process under the

Fourteenth Amendment of the United States Constitution and the Constitution of the

State of South Carolina, and therefore fails to state a cause of action upon which either

exemplary or punitive damages can be awarded.

                              FOR A FOURTH DEFENSE
             (Punitive Damages Unconstitutional - Substantive Due Process)

       65.    The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.

       66.    To the extent that the Amended Complaint seeks punitive or exemplary

damages, it violates the Defendant’s right to substantive due process as provided in the

Fifth and Fourteenth Amendments of the United States Constitution and the Constitution

of the State of South Carolina, and therefore fails to state a cause of action upon which

either exemplary or punitive damages can be awarded.

                                 FOR A FIFTH DEFENSE
                                (Failure to State a Claim)

       67.    The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.




                                            9
   8:20-cv-02857-JD-KFM       Date Filed 06/11/21    Entry Number 47      Page 10 of 14




        68.   The Amended Complaint fails to state facts sufficient to constitute a cause

of action and the Amended Complaint should be dismissed pursuant to the provisions of

Fed.R.Civ.P. Rule 12(b)(6).

                                 FOR A SIXTH DEFENSE
                              (Failure to Mitigate Damages)

        69.   The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.

        70.   That the Plaintiff has failed to take prompt and reasonable action under

the circumstances to avoid the occurrence of additional damages and such failure to

mitigate damages constitutes a complete defense as to that portion of damages which

could have been otherwise avoided by reasonable and prompt action on the part of the

Plaintiff.

                              FOR A SEVENTH DEFENSE
                               (Comparative Negligence)

        71.   The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.

        72.   That the injuries and damages sustained by the Plaintiff, if any, were due

to and caused by and were the direct and proximate result of the negligence,

carelessness, recklessness, willfulness and wantonness of Plaintiff, and recovery

should be barred or reduced in proportion to Plaintiff's negligence as provided by law.

That the Plaintiff was comparatively negligent in one or more of the following particulars:

              a.     In failing and omitting to use due care;

              b.     In failing to use the degree of care and caution that a reasonably
                     prudent person would have used under the circumstances then and
                     there prevailing;

                                            10
  8:20-cv-02857-JD-KFM        Date Filed 06/11/21   Entry Number 47     Page 11 of 14




              c.     Upon such additional grounds as shall become evident through
                     discovery and further development of the facts and issues,
                     reserving all rights to make such further objections or arguments as
                     shall be warranted.

                             FOR AN EIGHTH DEFENSE
                         (Comparative Negligence Reduction)

       73.    The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.

       74.    In the event the alleged negligence of the Defendant operated as a fifty

(50%) percent or greater proximate cause of incidents alleged, which is expressly

denied and admitted solely for the purpose of this defense, Defendant is entitled to a

reduction of any amount awarded to Plaintiff in an amount equal to that percentage of

his negligence, recklessness and carelessness.

                                FOR A NINTH DEFENSE

       75.    The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.

       76.    This Defendant hereby asserts that he is entitled to qualified immunity

under Harlow v. Fitzgerald, 457 U.S. 800 (1982) and, therefore, Plaintiff’s Amended

Complaint should be dismissed.

                                FOR A TENTH DEFENSE

       77.    The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.

       78.    The Defendant alleges any and all limitations of liability provided by §15-

78-120 of the South Carolina Code of Laws; therefore, the Plaintiff’s Amended

Complaint should be dismissed.

                                           11
  8:20-cv-02857-JD-KFM        Date Filed 06/11/21    Entry Number 47      Page 12 of 14




                             FOR AN ELEVENTH DEFENSE

       79.    The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.

       80.    This Defendant asserts any and all rights of limitations of liability pursuant

to §15-78-60 of the South Carolina Code of Laws, including, all applicable

subparagraphs of said code section and therefore, the Plaintiff’s Amended Complaint

should be dismissed.

                              FOR A TWELFTH DEFENSE

       81.    The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.

       82.    This Defendant asserts any and all defenses and immunities pursuant to

§15-78-70 of the South Carolina Code of Laws; therefore, the Plaintiff’s Amended

Complaint should be dismissed.

                            FOR A THIRTEENTH DEFENSE

       83.    The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.

       84.    This Defendant alleges that the facts of the Plaintiff’s Amended Complaint

do not fall within the definition of “loss” found in §15-78-30(f) of the South Carolina Code

of Laws; therefore, the Plaintiff’s Amended Complaint should be dismissed.

                            FOR A FOURTEENTH DEFENSE

       85.    The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.




                                            12
  8:20-cv-02857-JD-KFM        Date Filed 06/11/21   Entry Number 47      Page 13 of 14




       86.    This Defendant alleges that the facts of the Plaintiff’s Amended Complaint

do not fall within the definition of “occurrence” as provided in §15-78-30(g) of the South

Carolina Code of Laws; therefore, the Plaintiff’s Amended Complaint should be

dismissed.

                             FOR A FIFTEENTH DEFENSE

       87.    The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.

       88.    This Defendant alleges all rights pursuant to the Eleventh Amendment of

the United States Constitution; therefore, the Plaintiff’s Amended Complaint should be

dismissed.

                             FOR A SIXTEENTH DEFENSE

       89.    The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.

       90.    This Defendant alleges that that Plaintiff has failed to exhaust all

administrative remedies; therefore, the Plaintiff’s Amended Complaint should be

dismissed.

                           FOR A SEVENTEENTH DEFENSE

       91.    The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.

       92.    The above named Defendant alleges that a Defendant sued in their official

capacity are not “persons” for purposes of liability under 42 U.S.C. §1983 and,

therefore, the Plaintiff’s Amended Complaint should be dismissed.




                                           13
  8:20-cv-02857-JD-KFM        Date Filed 06/11/21   Entry Number 47   Page 14 of 14




                            FOR A EIGHTEENTH DEFENSE

       93.    The allegations contained in the preceding paragraphs are incorporated

herein as if fully repeated verbatim.

       94.    The Plaintiff’s Amended Complaint against the Defendant is based on

Respondeat Superior and therefore, barred pursuant to 42 U.S.C. §1983.

                                CLAWSON and STAUBES, LLC



                                __s/Amy M. Snyder___________
                                Amy M. Snyder
                                Bar No.: 0980
                                1000 E North Street, Suite 200
                                Greenville, South Carolina 29601-3106
                                Phone: (864) 331-8940
                                Fax:      (864) 232-2921
                                Email:    asnyder@clawsonandstaubes.com
                                Attorney for City of Walhalla
June 11, 2021




                                           14
